Citation Nr: 0910995	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  03-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disabilities.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected chondromalacia of the right 
knee.

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected chondromalacia of the left 
knee.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 
1984 and from February 1989 to May 1991.  She also had an 
initial active duty for training (IADT) period from August 
1981 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the Veteran submitted a claim for 
entitlement to service connection for posttraumatic stress 
disorder in August 2003.  Her claim was denied in February 
2004.  Notice of the rating action was provided that same 
month.

The Veteran submitted a notice of disagreement in April 2004 
and was issued a statement of the case in November 2004.  
There is no indication in the record that the Veteran 
perfected an appeal of this issue within the one-year time 
period from the date of notice of denial.  Moreover, the RO 
has not certified the issue as on appeal to the Board.  
Therefore, the Board finds that it does not have appellate 
jurisdiction over the issue at this time.  

The issues of entitlement to service connection for a low 
back disorder, increased ratings for service-connected right 
and left knee disabilities, and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a diagnosis of a disorder involving 
the right hip, other than pain, during the pendency of the 
appeal.  


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
service and was not caused, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The Veteran's service treatment records (STRs) are negative 
for any evidence of a right hip disorder during service.

Associated with the claims folder are VA treatment records 
for the period from September 1991 to January 2007.  The 
records reflect several isolated incidents of treatment of 
complaints of right hip pain over that extended period of 
time.  The Veteran was seen for complaints involving pain in 
her right hip in November 1994.  She reported that her hip 
had "gone out" on her earlier in the week.  She said she 
woke the morning of treatment and was unable to walk for 
about 30 minutes because of severe pain in her right hip, leg 
and foot.  The examiner remarked that the Veteran was able to 
ambulate without difficulty on examination.  The clinical 
assessment was degenerative joint disease (DJD).  However, x-
rays from that visit were later interpreted to show the right 
hip joint as normal.

X-rays of the right hip in December 1996 were also 
interpreted as normal.  Repeat x-rays of the right hip in May 
2005 were also interpreted as normal.  The Veteran complained 
of low back and right hip pain in a clinical visit on June 2, 
2006.  However, no disorder of the hip was identified.  

The Veteran was afforded multiple VA examinations, mostly to 
evaluate the status of her service-connected knee 
disabilities, between 1991 and 2007.  This included two 
general medical examinations that were conducted to evaluate 
her for a possible TDIU rating.  The first such examination 
was in October 2002.  The Veteran did not list any complaints 
involving her right hip, and no findings regarding the right 
hip were made by the examiner.  The second such examination 
was in May 2007.  The Veteran again did not provide any 
complaints regarding her right hip and the examiner did not 
list any problems involving the right hip on her final 
assessment.

The Veteran testified at a hearing before the Decision Review 
Officer (DRO) in January 2008.  The Veteran related that she 
first noted problems with her back in 2002, 2003.  She said 
she woke up and could hardly walk.  She said her hip just 
went out.  She said she came into the [VA] emergency room and 
was given a shot.  The Veteran testified that it was her 
understanding that her service-connected knee and foot 
disabilities caused to her alter her gait.  This has led to 
her problems with her back and right hip.  The Veteran did 
not provide any testimony regarding the diagnosis or 
treatment of a specific problem with her right hip.

II. Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis was amended 
in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, 
specifically the decision in Allen, and 38 C.F.R. § 3.310(b) 
was added.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995). 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The claims folder is negative for a diagnosed disorder of the 
right hip during the pendency of this appeal.  There was a 
clinical assessment of DJD in November 1994; however, x-rays 
from that clinical visit were later interpreted as normal.  
X-rays of the right hip in 1996 and 2005 were also 
interpreted as normal.  The claims folder contains a 
significant amount of VA treatment records with entries 
dealing with evaluations of pain, including a number for pain 
clinic management, but there are no entries that list a right 
hip disorder.  The several VA examinations, especially the 
two general medical examination reports, are negative for any 
problems associated with the right hip.

The Board notes that the Veteran testified about the one 
experience where she had to go to the VA emergency room for 
treatment of right hip pain.  The Veteran thought this was at 
the time she first had problems with her back and right hip 
in 2002 or 2003.  However, there are no clinical records that 
corroborate the Veteran's testimony to show treatment for the 
right hip during that time.  The VA treatment record from 
November 1994 appears to match the Veteran's testimony 
exactly, to include her description of symptoms, being seen 
in the emergency, and receiving an injection for treatment.  

The VA treatment records and examination reports provide no 
evidence of a current right hip disorder.  The Veteran was 
treated on several occasions for complaints of right hip 
pain.  However, there is no entry that provided a diagnosis 
for any disorder involving the right hip during the pendency 
of the appeal.  The finding of DJD was an incorrect 
assessment in 1994.  Pain in the right hip has been the only 
other assessment.  Pain is not analogous to disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
For the right hip issue on appeal, there must be a disorder 
present in order to be considered a disability.  

The Veteran has not provided any medical evidence of the 
existence of a current disorder involving her right hip at 
any time since her military service.  The questionable 
assessment of DJD in 1994 aside, the medical evidence most 
definitely does not provide evidence of a disorder during the 
pendency of her current claim.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).  She also has not submitted any 
evidence in support of her claim, other than her own lay 
statements, that she has a current disorder involving her 
right hip.  The Board notes that lay evidence in the form of 
statements is competent evidence to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. 
Nicholson, 451 F.3d. 1331.

While the Veteran is competent to say she believes she 
continues to have problems with a right hip disorder, she is 
not competent to establish that she has a current disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional.

As noted, in order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  Therefore, the Board 
concludes that, without any current medical evidence, or at 
any time during the pendency of the appeal, confirming the 
presence of a disorder of the right hip, service connection 
must be denied.  See Rabideau, Brammer, supra.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right hip disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In the present case, the Veteran's claim for disability 
compensation benefits was submitted in August 2005.  Her 
theory of entitlement was that her claimed right hip 
disability was secondary to her service-connected 
disabilities.  

The RO wrote to the Veteran in August 2005.  The letter 
advised her of the evidence required to substantiate her 
claim for service connection on a secondary basis.  The 
Veteran was advised to submit evidence showing that she had 
the claimed disorder, to include evidence linking the claimed 
right hip disorder to a service-connected disability.  The 
letter also advised the Veteran of the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  She was asked to submit any 
pertinent evidence in her possession.  

The Veteran responded to the letter in September 2005.  She 
provided specific copies of VA treatment records she believed 
supported her claim.  She separated the evidence into two 
segments.  One segment focused on her back claim.  The other 
segment related to treatment provided for problems involving 
her right foot.  

The RO provided the notice required by the decision in 
Dingess in March 2006.

The initial unfavorable denial of the Veteran's claim 
occurred with the rating decision of July 2006.  The 
Veteran's claim for service connection was denied on both a 
direct and a secondary basis.  The Veteran submitted her 
notice of disagreement (NOD) in September 2006.  

She submitted additional evidence in support of her claim in 
June 2006.  She testified at a DRO hearing in January 2008.

The Veteran's claim was re-adjudicated and the denial 
confirmed in March 2008.  She was issued a statement of the 
case (SOC) that listed the evidence of record and provided 
the basis for the continued denial of her claim in March 
2008.  She perfected her appeal in June 2008.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
a current disorder that is caused or aggravated by a service-
connected disability based on the letter provided to the 
Veteran in August 2005.  The letter informed the Veteran that 
medical evidence was required to establish the existence of 
the claimed disability and to link it to a service-connected 
disability.  

In addition, the Veteran had actual knowledge of what was 
required to substantiate her claim for service connection.  
The Veteran's primary argument was that her claimed right hip 
disability was secondary to an altered gait caused by her 
service-connected knee and foot disabilities.  She testified 
to this fact in January 2008, although her claim had been 
denied on both a direct and secondary basis.  She never 
alleged any type of right hip problems in service and focused 
her attempts to establish service connection on a secondary 
basis.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of her claim such that it 
affects the essential fairness of the adjudication.  As noted 
she has responded to the August 2005 notice letter in his 
case, as well as other correspondence, she has submitted 
statements in support of her claim, and testified as to her 
specific theory of entitlement and how the evidence supports 
her claim.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate her claim.  Her STRs are of record 
and were reviewed.  She identified available VA treatment 
records and they were obtained.  She also submitted VA 
records she believed were supportive of her claim.  She was 
afforded VA examinations in conjunction with other issues on 
appeal but such examinations did address the Veteran's 
overall status.  She testified at a DRO hearing in January 
2008.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.

In that regard, the Board notes that it considered whether a 
VA examination specific to the Veteran's right hip claim was 
required.  Pursuant to the Court's decision in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the first element to be 
addressed when determining whether a VA examination is 
required is whether there is competent evidence or a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  In this case, the medical evidence of record 
does not show the presence of a current right hip disorder.  
Thus, there is no basis to have a specific examination of the 
right hip to assess the Veteran's claim.  




ORDER

Entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected disability, is 
denied.


REMAND

The Board notes that the Veteran was originally denied 
entitlement to service connection for a low back disorder, on 
a direct basis, in July 1992.  Notice of the rating action 
was provided in August 1992.  The Veteran did disagree with 
the denial of service connection and was issued a SOC in 
October 1992.  She failed to perfect her appeal of the 
denial.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992)

The medical evidence of record at that time showed that the 
Veteran was treated for lower back strain by VA in June 1992.  
The claim was denied on the basis that no back disorder was 
shown in service.  See Bingham v. Principi, 18 Vet. App. 470, 
474 (2004) aff'd 421 F.3d 1346 (Fed. Cir. 2005) (Direct and 
presumptive service connection are, by definition, two means 
(i.e., two theories) by which to reach the same end, namely 
service connection.); see also Robinson v. Mansfield, 21 Vet. 
App. 545, 550 (citing to Bingham, and its affirmance by the 
Federal Circuit that a final denial on one theory is a final 
denial on all theories.)  

The Veteran's current claim for entitlement to service 
connection for a low back disorder was presented as a claim 
for service connection on a secondary basis.  Although this 
particular theory was not previously adjudicated, the 
decision in Bingham instructs that the new theory of 
secondary service connection would not be a new claim.  In 
that case, new and material evidence would be required to 
reopen the claim for service connection.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) see also 38 C.F.R. § 3.156(a) (2008).

The evidence of record demonstrates that the Veteran 
currently has early disc degeneration at L3-L4 and L5-S1.  
This is based on a VA magnetic resonance imaging (MRI) report 
of December 2005.  A VA examiner provided diagnoses of the 
disc degeneration and mild lumbar strain in February 2006.

The United States Court of Appeals for the Federal Circuit 
issued a decision in Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008) where they held that claims that were based upon 
distinctly diagnosed diseases or injuries should be 
considered distinct claims for the purposes of 38 U.S.C.A. 
§ 7104(b) (West 2002).  Id. at 1336.  In the current claim 
the Veteran appears to be seeking service connection for a 
disability that is a distinctly different diagnosis than her 
prior claim in 1992.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

The RO adjudicated the Veteran's current claim for a low back 
disorder as a new claim, without reference to the prior 
adjudication in July 1992.  The Board finds that the Veteran 
has presented evidence of a distinctly diagnosed disorder, 
disc degeneration, that is different from the previous claim.  
As such, new and material evidence is not required to reopen 
the claim.  

The Veteran was afforded a VA examination for the purpose of 
obtaining a medical opinion in regard to the back issue in 
February 2006.  The examiner's opinion is vague and subject 
to interpretation as to whether the Veteran's claimed low 
back disorder is caused, or aggravated by a service-connected 
disability.  The wording of the opinion is such that it 
appears the examiner was evaluating whether the Veteran's 
service-connected knee disabilities were caused or aggravated 
by her claimed low back disorder.  Thus the examination was 
not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-
12 (2007).  Accordingly, a new examination is needed to 
obtain the required opinion.  

In regard to the Veteran's claim for increased ratings for 
her service-connected right and left knee disabilities the 
Board notes that her claim is pending from a June 2001 
request for increased ratings.  The last VA examination to 
assess the status of her knee disabilities was in December 
2004.

The Veteran was afforded VA examinations after that date; 
however, none of the examinations were for the purpose of 
assessing the complete status of her bilateral knee 
disabilities.  The February 2006 examination did not provide 
specific findings regarding her knees.  The Veteran was 
afforded several VA examinations in May 2007 to assess her 
claim for entitlement to a TDIU rating.  This included a 
partial examination of her knees in a "joint" examination.  
The examination report noted that the Veteran had painful 
motion but no range of motion measurements was provided.  In 
addition, the examiner noted that x-rays of the knees were 
interpreted as such that degenerative osteoarthritis of the 
medial compartments of the femorotibial joints could not be 
excluded.  

The Veteran must be afforded a new VA examination to assess 
the status of her service-connected knee disabilities.  
Further, the examiner must make a specific finding as to 
whether the Veteran does have arthritis of either knee joint, 
or both.  The VA examiner made such a finding at the time of 
the VA examination in December 2004 and the x-ray results 
reported in February 2006 said osteoarthritis could not be 
excluded.  The factual basis for a finding of arthritis is 
relevant in that the Veteran may be able to obtain a separate 
disability rating for arthritis of each knee.  See 
VAOPGCPRECs 23-97, 9-98.  Her current disabilities are 
evaluated under Diagnostic Code 5257 and the cited General 
Counsel opinions do provide for separate disability ratings 
for arthritis of the knee, with limitation of motion, if the 
evidence supports such a finding.  

In addition, the Veteran reported that she suffered a fall 
after her VA examination in May 2007.  She claimed that her 
knee locked up on her.  She further reported that she had a 
MRI and treatment.  She asked that the records be obtained 
and considered in evaluating her claim.  The records were not 
obtained.  The latest dated treatment records are from 
January 2007.  The records must be obtained and associated 
with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased rating claims would require more specific notice 
than others.  The Court acknowledged that some cases would 
only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.

The RO did issue a letter to the Veteran in response to the 
decision in Vazquez in July 2008.  However, the letter was 
limited to the issue involving chondromalacia of the right 
knee and did not reference the left knee.  Further, the 
letter limited its discussion of applicable rating criteria 
to that found for Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a (2008).  There was no discussion of the limitation of 
motion codes or the possible application of the two General 
Counsel opinions cited.  A new letter must be issued that 
addresses both knees and provides a description of 
potentially applicable diagnostic codes in addition to the 
criteria found for Diagnostic Code 5257.

Finally, the issue of entitlement to a TDIU rating is 
inextricably intertwined with the above issues and cannot be 
decided without resolution of those issues.  Thus this issue 
must also be remanded for re-adjudication once the 
development of the other issues has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) are fully 
complied with and satisfied.  See 38 
C.F.R. § 3.159 (2009).  Include 
notice for the Veteran's increased 
rating claims as contemplated under 
Vazquez-Florez v. Peake, 22 Vet. 
App. 37 (2008).

2.  Associate with the claims folder 
any VA medical records pertaining to 
the Veteran that are dated from 
January 19, 2007, to the present.  

3.  The Veteran should be scheduled 
for a VA examination to determine 
the nature and extent of her claimed 
low back disorder.  The claims 
folder must be made available to the 
examiner, in conjunction with the 
examination.  All necessary tests 
should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.

The examiner should fully describe 
the manifestations of the Veteran's 
low back disorder and identify any 
disorders of the lower back that may 
be present.  The examiner is further 
requested to offer an opinion as to 
whether there is at least a 50 
percent probability or greater that 
any such diagnosed disorder is 
related to the Veterans service.  If 
there is no relationship to service, 
the examiner is requested to offer 
an opinion as to whether there is at 
least a 50 percent probability or 
greater that any diagnosed lower 
back disorder is:  1) caused by the 
Veteran's service-connected 
disabilities; or 2) is aggravated by 
the service-connected disabilities.  
The examiner should provide a 
complete rationale for all 
conclusions reached.

4.  The Veteran should be afforded 
an examination to determine the 
nature and severity of her service-
connected knee disabilities.  The 
claims folder must be made available 
to the examiner, in conjunction with 
the examination.  All necessary 
tests should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.

The examiner is specifically 
requested to identify whether the 
Veteran has arthritis of her knees.  
In making such a finding, the 
examiner is asked to specifically 
review the results of the VA 
examinations in December 2004 and 
May 2007 where arthritis was found 
(2004) and could not be excluded 
(2007).

In addition to the results of the 
physical examination, the examiner 
is asked to provide an opinion 
regarding the impact of the 
Veteran's knee disabilities on her 
ability to obtain and maintain 
substantially gainful employment.  
Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the Veteran does have 
arthritis in her knees, the RO 
should consider separate disability 
ratings under VAOPGCPRECs 23-97 and 
9-98.  If the benefits sought are 
not granted, the Veteran and her 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


